Citation Nr: 1108291	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel









INTRODUCTION

The Veteran had active service from April 1951 to June 1955.  The Veteran died in October 2005, and the appellant in this case is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appellant's May 2008 claim is not clear as to what benefits she specifically seeks.  Given that she has provided information regarding burial costs of her husband, the Board finds that the issue of entitlement to burial benefits has been raised by the record.  The issues of entitlement to burial benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

It is reasonable for the appellant to consume some part of her net worth of $167,522.00 for her maintenance.


CONCLUSION OF LAW

The corpus of the Veteran's estate precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 1541, 1542, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The maximum annual rates of improved death pension (MAPR), which are increased from time to time, are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Here, it is clear that the deceased Veteran's service qualifies his surviving spouse for death pension benefits.  The Veteran had active service in the United States Navy from April 1951 to June 1955.  This service took place during the Korean conflict, and it is longer than 90 days.  Accordingly, the Veteran's service renders his surviving spouse eligible for death pension benefits.  

After reviewing the financial information provided by the appellant, however, it is also clear that her net worth is too high to allow for a grant of death pension benefits.  VA regulations state that pensions shall be denied "when the corpus of the estate of the surviving spouse is such that under all the circumstances . . . it is reasonable that some part of the corpus of the surviving spouse's estate be consumed for the surviving spouse's maintenance."  38 C.F.R. § 3.274.

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12- month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  In other words, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can always reopen the pension claim. There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h (February 13, 2007).  See also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a (February 13, 2007).

The appellant provided statements regarding her current finances both in her May 2008 claim and in an August 2008 statement.  The appellant reported assets of $123,476 in an individual retirement account (IRA), $34,046 in a certificate of deposit (CD), and $10,000 in a money market account.  Her assets thus total $167,522.00.  The appellant reported monthly income of $1,606.40 from Social Security and $96.38 from the Veteran's former employer.  Her monthly income thus totals $1,702.78.  Finally, the appellant reported monthly expenses of $2,279.40.  

As indicated above, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  The appellant's net worth of $167,522.00 is considerable; given that her monthly expenses exceed her net income by approximately $576.62, spending at this rate would deplete her estate after 24 years.  In 2008, she had a life expectancy of 9.6 years, well short of the 24 years that it would require to deplete her net worth.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 72, Block a.  

Once again, the standard by which the Board is to determine whether the net worth can be consumed to provide for maintenance is one of reasonableness.  Although spending at the current rate will ultimately deplete the financial resources of the appellant, the Board emphasizes the purpose of VA pension benefits is to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets, subsidize discretionary spending, or build up the beneficiary's estate.

The Board recognizes the appellant's sincere belief that she needs and is entitled to death pension benefits.  Given her net worth detailed above, however, the Board finds that some portion of the corpus of her estate may reasonably be consumed in order to provide for her maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

If her net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, the appellant is encouraged to again file a claim for pension benefits and submit the appropriate financial documentation.  Under the circumstances and the facts as presented regarding the appellant's net worth, however, her assets are sufficient to meet her needs for the foreseeable future of approximately 24 years at the current level of consumption.  It follows that at present, the appellant does not meet the net worth eligibility requirement for pension benefits.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Pension benefits are thereby precluded, and the appellant's claim for VA nonservice-connected death pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1541, 1542, 5103A; 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in May 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim for death benefits and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the appellant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Here, it appears that VA has made reasonable efforts to obtain all relevant, identified and available evidence, and the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to VA nonservice-connected death pension benefits is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


